—Judgment unanimously affirmed. Memorandum: Defendant’s motion to suppress identification testimony was properly denied. Defendant contends that the lineup identification procedure was impermissibly suggestive because three of the witnesses to one of the robberies waited together for the lineup. The record fails to support that contention. All three witnesses unequivocally testified that they did not discuss the description of the robber prior to the lineup (see, People v Flowers, 150 AD2d 721, lv denied 74 NY2d 809; People v Morales, 134 AD2d 292, lv denied 70 NY2d 935). Absent a showing of impermissible suggestiveness of the pretrial identification procedure, the People had no burden of demonstrating an independent source for the witnesses’ in-court identifications (see, People v Chipp, 75 NY2d 327, 335, cert denied 498 US 833). The fact that three of the five eyewitnesses changed their initial identifications of the robber goes to the weight of their testimony, not its admissibility (see, People v Smedman, 184 AD2d 600, 605; People v Broadwater, 105 AD2d 1065). (Appeal from Judgment of Onondaga County Court, Cunningham, J. — Robbery, 1st Degree.) Present — Green, J. P., Pine, Boomer, Davis and Boehm, JJ.